IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ALEX J. WHITAKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5195

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 27, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Alex J. Whitaker, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the July 15, 2014, sentence in Duval

County Circuit Court case number 16-2014-CF-002298-AXXX-MA. Upon issuance

of mandate in this cause, a copy of this opinion shall be provided to the clerk of the

circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If

petitioner qualifies for appointed counsel, the trial court shall appoint counsel to

represent petitioner on appeal.

BENTON, CLARK, and MAKAR, JJ., CONCUR.